Citation Nr: 0410865	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-05 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to December 1, 1993, for 
the assignment of a 100 percent rating for schizophrenia. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to October 
1945.

These matters initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating action in which the 
RO denied the veteran's claim of entitlement to an effective date 
for the assignment of a 100 percent rating for schizophrenia prior 
to December 1, 1993.  That effective date had been assigned by a 
May 2000 rating decision, which effectuated a May 2000 Board 
decision.  

The RO sent the veteran notice of the August 2001 rating decision 
later that same month.  A notice of disagreement (NOD) was 
received in October 2001.  In December 2001, the veteran's 
attorney submitted additional argument and requested a hearing 
before a Decision Review Officer (DRO).  In a March 2002 decision, 
a DRO determined that a change in the decision was not warranted.  
A statement of the case (SOC) was issued in April 2002 and a 
substantive appeal was received from the veteran's attorney in 
April 2002.  

In a June 2002 response to an inquiry from the Board, the 
veteran's attorney confirmed that the veteran did not desire a 
personal hearing prior to consideration of his appeal by the 
Board.  

In a June 2002 decision, the Board denied the veteran's claim for 
an earlier effective date.  The veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims (Court).  
In a November 2002 Order, the Court granted a joint motion for 
remand (motion), vacating the June 2002 Board decision and 
remanding the matter for additional proceedings consistent with 
the motion. 

In a February 2003 decision, the Board continued the denial of the 
veteran's claim for an earlier effective date.  The veteran filed 
another timely appeal to the Court.  In December 2003, the Court 
vacated the February 2003 Board decision and remanded the matter 
for additional proceedings consistent with the Court's Order.

For reasons expressed below, this appeal is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.

REMAND

In a January 1993 rating decision, the RO denied the claim for an 
increased rating for the service-connected disability at issue.  
The veteran filed an NOD in March 1993 and the RO issued an SOC on 
that issue in May 1993.  The veteran filed a  substantive appeal 
in June 1993, noting that he would offer testimony at a July 1993 
personal hearing at the RO.  At the July 1993 personal hearing, 
the veteran withdrew his appeal on the increased rating claim.  
See Transcript at page 13.  

In a statement date-stamped as having been received at the RO on 
December 1, 1993, the veteran requested that he be "re-evaluated 
for [his] Service-Connected (Nervous Condition)."

In a January 1994 rating action, the RO denied the veteran's claim 
for increase and the veteran perfected an appeal to the Board.  In 
an April 1996 decision, the Board denied a compensable evaluation 
for the veteran's anxiety neurosis.  The veteran filed a timely 
appeal to the Court.  In May 1997, the Court granted a motion for 
remand, vacating the April 1996 Board decision and remanding the 
matter for additional proceedings.  In January 1998, the Board 
remanded the case for further development.  Thereafter, the RO 
continued the denial of the claim and the case was returned to the 
Board for further appellate consideration.  In March 2000, the 
Board requested from the Veterans Health Administration (VHA) an 
opinion of a medical expert in psychiatry.

In a May 2000 decision, on the basis of evidence, to particularly 
include the VHA medical expert opinion, the Board determined that 
the veteran's service-connected psychiatric disability was best 
characterized as schizophrenia, disorganized type; that the 
veteran suffered from severe cognitive impairment, diagnosed as 
dementiform illness, which was more likely than not a 
manifestation or product of his schizophrenia; and that the 
criteria for a 100 percent evaluation for schizophrenia had been 
met.  

In a May 2000 rating decision implementing the Board's decision, 
the RO recharacterized the veteran's service connected disability, 
and awarded a 100 percent rating for that disability, effective 
December 1, 1993.  In the August 2001 rating action presently on 
appeal, the RO denied the veteran's claim for an earlier effective 
date for the assignment of the 100 percent rating.  In the 
narrative portion of that decision, the RO noted that the 
veteran's claim for increase was received on December 1, 1993.  

As the Court noted in its December 2003 Order, in connection with 
the appeal to the Court, the veteran's attorney has argued, for 
the first time, that a withdrawal during the July 1993 hearing 
would not, and did not, prevent the veteran from submitting new 
and material evidence to VA prior to the expiration of the appeal 
period following the January 1993 denial of the claim.  As this 
"new-and-material-evidence argument" for raised for the first time 
on appeal, the Court held that it was appropriate to allow the 
Board to consider this argument in the first instance, and 
remanded the claim on appeal for that purpose.

The Board, in turn, notes that the RO has also not had the 
opportunity to adjudicate the claim in light of the attorney's new 
argument.  As such, in view of the procedural history of this 
case, and in light of the additional RO action needed with respect 
to the issue on appeal (as detailed below), the Board finds that 
it is appropriate to allow the RO to consider the attorney's new 
argument in the first instance.       

Further, as alluded to in the prior Board February 2003 decision, 
the Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, upon 
the submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a claimant 
of the information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In this case, the record does not include any correspondence from 
the RO notifying the appellant of the VCAA notice and duty to 
assist provisions, to particularly include the duty, imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to 
explain what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  While the veteran has not specifically 
indicated any additional, relevant evidence is available, in view 
of the evidence added to the claims file since the RO last 
considered the claim, and the fact that the claims file reflects 
no specific waiver of the veteran's VCAA notice rights, the Board 
finds that further action is needed to ensure compliance with due 
process requirements-particularly, the VCAA's duties to notify.  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  
The RO's notice letter to the veteran should explain that she has 
a full one-year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After providing 
the required notice, the RO should obtain any additional evidence 
for which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance therewith.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.  The supplemental 
statement of the case (SSOC) that provides the reasons and bases 
for the RO's determinations must include discussion of all 
evidence added to the claims file (to include that received 
directly by the Board), as well as citation to all additional 
legal authority considered.  The SSOC must also reflect the RO's 
specific consideration of the "new and material" evidence argument 
raised by the appellant's attorney in conjunction with the appeal 
of this matter to the Court, as detailed above, and in the Court's 
December 2003 Order.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following actions: 

1.  The RO should furnish to the appellant and his attorney a 
letter providing notification of the VCAA and the duties to notify 
and assist imposed thereby, specifically as regards the claim on 
appeal.  The letter should include a summary of the evidence 
currently of record that is pertinent to the claim, and specific 
notice as to the type of evidence necessary to substantiate the 
claim.  

To ensure that the duty to notify the claimant what evidence will 
be obtained by whom is met, the RO's letter should include a 
request that he provide sufficient information and, if necessary, 
authorization to enable VA to obtain any records pertinent to the 
claim on appeal that are not currently of record.     

The RO should also invite the appellant to submit all pertinent 
evidence in his possession, and explain the type of evidence that 
is his ultimate responsibility to submit.  The RO's letter must 
also clearly explain to the appellant that he has a full one-year 
period for response (although VA may decide the claim within the 
one year period).  

2.  If the appellant responds, the RO should assist him in 
obtaining any additional evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 (2003).  All records 
and/or responses received should be associated with the claims 
file.  If any records sought are not obtained, the RO should 
notify the appellant of the records that were not obtained, 
explain the efforts taken to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.  

5.  After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
readjudicate the claim on appeal in light of all pertinent 
evidence (to include all evidence received directly by the Board) 
and legal authority.  The RO's adjudication of the claim must 
include specific consideration of the "new and material" evidence 
argument initially raised by the appellant's attorney in 
conjunction with the appeal of this matter to the Court, as 
detailed above, and in the Court's December 2003 Order.

6.  If the benefit sought on appeal remains denied, the RO must 
furnish to the appellant an appropriate SSOC (to include citation 
to 38 C.F.R. § 3.159 (2003) and all other additional legal 
authority considered, along with clear reasons and bases for all 
determinations), and afford them the appropriate time period for 
response before the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefit requested should be 
granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





